DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	The amendments filed 03/14/2022 have been entered.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claimed “wherein the filtration device comprises circulation pipes” is indefinite as to whether this includes the “circulation pipe connecting the tank and the filtration filter” of claim 12, upon which claim 16 depends.  Furthermore, the word “comprises” should only be used if the term preceding is being defined or re-defined, while “further comprises” should be used if the definition is being expanded or further defined.  For the purpose of examination, the examiner will consider the circulation pipe of claim 12 to be one of the “circulation pipes” of claim 16, and comprises to be “further comprises.”  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsui (US-2003/0022502).  
	Regarding claim 12 (Currently Amended), Matsui (US-2003/0022502) discloses an abrasive slurry regeneration apparatus comprising:
a filter filtration device (64) for regenerating a collected used abrasive slurry (7) to obtain a regenerated abrasive slurry (in tank 65) (Fig. 41), the filter filtration device comprising a tank (65), a filtration filter (64), and a circulation pipe (though not shown or described, the piping is considered obvious to one of ordinary skill in the art in view of Figure 41 and is represented by arrows in Figure 41, where slurry is supplied to a CMP apparatus 1 from supply device 62, collected in slurry recover device 63, recovered, then resupplied from regenerated slurry supply device 65 to the slurry supply device 62) connecting the tank (65) and the filtration filter (64) (Fig. 41).
As to “wherein an abrasive concentration is maintained during the regenerating within a range of 0.2 to 3000% mass% with respect to an abrasive concentration of an unused abrasive slurry used for polishing the polishing target, 
wherein the regenerating includes a polishing target dissolution process of dissolving a polishing target contained int eh collected used abrasive slurry by adding a solvent to the collected used abrasive slurry, and the solvent does not contain an electrolyte, and
intended use regarding the apparatus.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).  In this case, the claimed structure includes a filter filtration device, which comprises a tank, a filtration filter, and a circulation pipe connecting the tank and the filtration filter.  Any limitation regarding how the applicant intends to use these structures is not considered limiting to the structure and therefore these limitations do not differentiate the claimed apparatus from the prior art which satisfies these claimed structural limitations, as shown above in the body of the rejection.    
	Regarding claim 15, Matsui discloses the abrasive slurry regeneration apparatus according to 13.  As to wherein a solvent is used with the apparatus, wherein the solvent is water, this is considered an intended use statement.  has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).  
	Regarding claim 16, Matsui discloses the abrasive slurry regeneration apparatus according to claim 12, wherein the filtration device comprises circulation pipes connecting the tank (65) and the filtration filter (64), the circulation pipes comprises first and second circulation pipes, the collected used abrasive slurry flows from the tank (65) to the filtration filter (64) through the first circulation pipe (the piping that exits the tank 65 and recirculates the slurry ultimately to filter 64), and the collected used abrasive slurry flows from the filtration filter (64) to the tank (65)     

    PNG
    media_image1.png
    381
    570
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 7 and 8, and those depending therefrom including claims 2-6, 9-11, 13, and 14, are allowed.
The following is an examiner’s statement of reasons for allowance: 
	The prior art, in combination with all other claimed limitations, fails to anticipate or render obvious “a polishing target dissolution process of dissolving a polishing target contained in the collected used abrasive slurry by adding a solvent to the collected used abrasive slurry, and the solvent does not contain an electrolyte.”  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Response to Arguments
Applicant's arguments filed 03/14/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 9 of the arguments that the newly claimed “regenerating” steps differentiate the claimed invention from the prior art in regards to claim 12.  In response, these are intended use limitations and are not further limiting to the claimed structure.  Therefore, this argument is moot.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JOEL D CRANDALL/Examiner, Art Unit 3723